The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 22, 2015

                                    No. 04-15-00240-CR

                                  Mario Jesus RAMIREZ,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR10323
                          Honorable Ron Rangel, Judge Presiding


                                         ORDER
        Court reporter Amy Hinds Alvarado has filed a notification of late reporter’s record,
requesting additional time in which to complete the record. We GRANT her request and ORDER
her to file the reporter’s record on or before July 24, 2015.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of July, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court